Citation Nr: 1608282	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO. 13-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran requested a video conference hearing before a Veterans Law Judge, and was scheduled for the requested hearing on November 30, 2015 hearing.  The Veteran, however, failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  The hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran service in the Republic of Vietnam.

2.  The Veteran is currently diagnosed with ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided all required notice in a February 2011 letter, prior to the initial adjudication of the claim.  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for ischemic heart disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2015).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the United States Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-94.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims entitlement to service connection for ischemic heart disease, which he asserts was caused by his exposure to herbicide agents in Vietnam.

The Board first notes that the medical evidence of record includes a diagnosis of arteriosclerotic heart disease, which is a form of ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2015).  Therefore, a current disability is conceded for service connection purposes.  Accordingly, the sole question before the Board is whether the Veteran's ischemic heart disease is etiologically related to his service, to include his claimed exposure to herbicide agents.
 
The Board first notes that VA has compiled a list of Navy and Coast Guard ships for which VA has determined that veterans who served on these ships during the Vietnam era are entitled to the presumption of herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  The USS Coontz, which the Veteran was stationed on from March 1968 to September 1970, does not appear on this list.  However, according to a response to the RO's 034 PIES request, the USS Coontz was stationed in the official waters of Vietnam for time periods coinciding with the Veteran's service.

In addition, the Veteran asserted that he was part of a landing party sometime between April and September 1970, whose purpose was to offload three damaged helicopters from the ship.  He stated that upon arriving on land, he noticed that no foliage was present on the hills.  He asserted that there was shelling at this time, causing dust to fly everywhere, and stated his belief that he was exposed to herbicides at that time.  Upon careful review of the record, the Board finds that the Veteran's statements regarding these events have remained consistent throughout the period of the claim.  The Board finds that the Veteran is competent to report his experiences and finds his statements to be credible.  

Moreover, the Board notes that the Veteran's official service personnel records show that the USS Coontz was designated for hostile fire pay from December 1968 to March 1969, and that income tax on the Veteran's pay was not deducted between December 1968 and March 1969 and between June and August 1970 due to the ship being present in the combat zone of Vietnam during those periods.

Based upon the foregoing, the Board finds that the evidence supporting the Veteran's claim of having set foot in Vietnam is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for ischemic heart disease on a presumptive basis.


ORDER

Service connection for ischemic heart disease is granted.


REMAND

The Board notes that the RO denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus in an August 2011 rating decision.  The Veteran thereafter submitted a notice of disagreement (NOD) in May 2012.  In September 2014, the RO notified the Veteran via letter that the period for appealing its August 2011 decision had expired.  However, the Veteran did in fact file a timely NOD.  To date, the RO has not issued a statement of the case (SOC) addressing this issue.  Because the Veteran's NOD placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center (AMC) to issue an SOC if it is unable to grant the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this regard, the Board notes that the Veteran's claim of entitlement to service connection for type II diabetes mellitus is based primarily on his claimed exposure to herbicides in service.  Therefore, in deciding the claim, the RO or the AMC should consider the Board's determination that the Veteran is entitled to a presumption of in-service herbicide exposure.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following action:

The RO or the AMC should readjudicate Veteran's claim for service connection for type II diabetes mellitus through a rating decision granting the claim or an SOC denying the claim.  If the RO or the AMC chooses to issue an SOC, it should inform the Veteran of the requirements to perfect the appeal.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


